Case 3:21-cv-00030-GMG-RWT Document 30 Filed 08/16/21 Page 1 of 2 PageID #: 227



                                UNITED STATES DISTRICT COURT FOR THE
                                 NORTHERN DISTRICT OF WEST VIRGINIA


                                                             CIVIL ACTION NO. 3:21-CV-30
    Charles Godlove, Pro Se
                                                              Judge Groh                t
    Plaintiff                                                                           L         FILED
                                                                                                AUG 1 6 20
    Humphrey Management, et al                                                          ~
                                                                                                  xlC7~~~
                                                                                            tIRTINSBV       URT.WV
    aka, HA! Management Inc~                                                                            RG, WV 254010

                                                              August 12, 2021

    Defendant

                        Plaintiffs’ MOTION TO DISMISS THE COMPLAINT

    On August 2, 2021, the Defense included in their MOTIONS to dismiss, Karen Stephenson

    and the late Tom Barry as defendants to the complaint as seen. Barry and Stephenson are

    not named in the plaintiffs’ amended complaint of April 12, 2021 as served. The defenses’

    action to add parties to the Plaintiffs’ complaint was without leave of the Court, and does

     not acknowledge any diversity conflict. Stephenson, Berry and Godlove are domiciled in the

     State of West Virginia, and it is believed that HAl is also a citizen of West

    Virginia, giving cause for the said diversity challenge in support of Plaintiffs’ MOTION.


     Additionally on August 2,21 the Defendants document 25 stamped 8/2/2 1 they refer to

     Humphrey Management, and follow up with document 26 with the same misleading

     nomenclature. As Defendants presented there, DISCLOSURE STATEMENT under Rule7.1

     giving notice HAl Management, Inc. (HAl) is corporate party. Pursuant to West Virginia,

     Secretary of State for WV recognizes HAl charter to be in Berkeley County, Virginia for

     profit, thus a citizen of the state. (Exhibit 1) And promoting a claim for foreign charter by

     the defendants misleading the reader, with a scriveners err of thirty-two years.




                                                                                                        1
Case 3:21-cv-00030-GMG-RWT Document 30 Filed 08/16/21 Page 2 of 2 PageID #: 228




    HAl, Inc., filing as Humphrey Management, proceeded with Motions for summary judgment

    and Rule 12 for dismissal of the Plaintiffs’ compliant further misrepresents the diversity

    status of plaintiffs’ original complaint. Due to their voluntary action in an attempt to

    dismiss with misleading nomenclature while not revealing true citizenship of the

    Defendants. Seemingly erred with the MOTIONS leaving the Honorable Court and Plaintiff,

    blind of said citizenship.

    As seen on Page 1 of the Plaintiffs amended complaint reads [28 U.S. Code                  § 13321.
    With the true belief of jurisdiction of this Courts jurisdiction. (Exhibit 2) Plaintiffs/ lease for

    currentyear 2020/21. It is without HAl Managements’ endorsements and mentions

    Humphrey Management as seen.


    The plaintiff NOW moves for dismissal under RULE [28 U.S. Code                  § 1332    (a)(1)j as

    jurisdiction over defendants has not been established by law.

    Bankof United States v. DeveauxETAL, 9 U.S. Supreme Courtl8O9[9US61, 5Branch 61].


    Wherefore, this court is requested to ORDER DISSMISSAL on the merits and without

    prejudice. And order defendants to pay all court courts to include mailings, process

    serving costs, filing fees and fees most fitting the circumstances related.


    Si    edi


    Charles Godlove




     Footnote
     The misrepresentations noted herein hampered the rule of law. It is also to be noted Stephenson’s affidavit lacks
     candor and shall be memorialized and reserved for further State Circuit Court proceedings as needed.



                                                                                                                     2
